Opinion issued April 6, 2006  
















In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-05-00442-CR
__________
 
DWYATT EDWARD WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 949005
 

 
 
MEMORANDUM OPINION
          Appellant, Dwyatt Edward Williams, pleaded no contest to the offense of
sexual assault of a child
 and, pursuant to a plea agreement with the State, the trial
court deferred adjudication of appellant’s guilt and placed him on community
supervision for five years and imposed a $1,000 fine.  The State subsequently filed
a motion to adjudicate appellant’s guilt based on allegations that appellant violated
the terms and conditions of community supervision by, among other things, failing
to complete community service, failing to attend GED classes, and having contact
with a person under the age of seventeen. Appellant pleaded not true to these
allegations.  After conducting a hearing, the trial court found the above allegations
true, adjudicated appellant guilty, and sentenced appellant to confinement for twenty
years.
          Appellant’s counsel on appeal has filed a brief stating that, based on his review
of the record, the record presents no reversible error and that the appeal is without
merit and is frivolous.  See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967).  The brief meets the requirements of Anders and presents a professional
evaluation of the record explaining why there are no arguable grounds to advance. 
See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).  Counsel delivered
a copy of the brief to appellant and advised appellant of his right to file a pro se
response.  Appellant filed a pro se brief, contending that the appeal should be abated
for a hearing on ineffective assistance of counsel.  Having reviewed the entire record,
counsel’s brief, and appellant’s pro se brief, we agree that the appeal is wholly
frivolous and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005).          
Conclusion
          We affirm the judgment of the trial court.

 
 
                                                                        Terry Jennings
                                                                        Justice

Panel consists of Chief Justice Radack and Justices Jennings and Alcala.

Do not publish.  Tex. R. App. P. 47.2(b).